Appeal from a decision of the Workmen’s Compensation Board, filed November 16, 1970. Claimant, a mounted patrolman whose duties included patrolling the Long Island State Park so as to maintain the park and its bridle paths in safe condition and restricting any unsafe horses from using the bridle paths, sustained an accidental injury when he was thrown from a horse. He testified that at about 1:10 p.m. on November 22, 1969, during his half-hour lunch break, he was approached by Mr. Abecasis, owner of the horse, who asked claimant to ride the horse to see if it was safe for his child. Mr. Abecasis testified that he made the request because claimant was a policeman who “was there to protect and show”. While claimant was performing this service, the horse bolted, throwing claimant to the ground. Mounted policemen were considered to he “ on duty ” 24 hours a day and were expected, according to the testimony of a headquarter’s lieutenant, to attend to anything which occurred during the course of their lunch break. Claimant testified that he considered himself on duty at the time and that, when busy, he often worked through his lunch period. The board found that the occurrence “was a reasonable incident of the employment and that the claimant sustained an accidental injury arising out of and in the course of employment ”. This finding is supported by substantial evidence. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Greenblott, Cooke, Simons and Kane, JJ., concur.